DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 06/06/2022.
Claims 9-38 are pending.  Claims 1-8 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,383,158 in view of Kuruba Buchannagari et al (US-2016/0303474, hereinafter, Kuruba). 
	Regarding independent claims 9 and 24, claims 1 and 16 of U.S. Patent No. 11,383,158 disclose a headset and a method for operating a headset including all the elements and functional steps of claims 9 and 24, with the exception of “a circuit operable to combine the chat signal and the game signal” and “combining the chat signal and the game signal” with the level of the microphone monitor signal is operating independently from the “game signal and the chat signal”.  
	Kuruba discloses a headset and a method for operating a headset in Fig. 4 including a circuit (mixer 412) operable to combine the chat signal (audiochat) and the game signal (audiogame) and combining the chat signal and the game signal in order to allow user to providing a setting for a desired volume of the chat audio component of the combined-game-and-chat audio signal and a setting for a desired volume of a game audio component of the combined-game-and-chat audio signal (see Abstract and ¶ [0055]-[0057]).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the headset and the method for operating a headset of claims 1 and 16 of U.S. Patent No. 11,383,158, with a circuit operable to combine the chat signal and the game signal and combining the chat signal and the game signal, as taught by Kuruba, in order to allow user to providing a setting for a desired volume of the chat audio component of the combined-game-and-chat audio signal and a setting for a desired volume of a game audio component of the combined-game-and-chat audio signal for the operation of the headset.
	Below is a chart showing the similarities and differences of instant application independent claims 9 and 24; and U.S. Patent No. 11,383,158, independent claims 1, and 16.  
	Dependent claims 10-23 and 25-38 of the instant application are substantially the same as dependent claims 2-15 and 17-30 of U.S. Patent No. 11,383,158.  

U.S. Patent No. 11,383,158
17/832,828
1.  A headset, the headset comprising: 
  a pair of speakers operable to output sound according to one or more of a game signal, a chat signal and a microphone monitor signal; 
  a speaker volume controller operable to adjust an output level of the pair of speakers; 
  a game/chat balance controller operable to adjust a relative balance between a level of the chat signal and a level of the game signal; and 
  a microphone operable to generate the microphone monitor signal according to a voice of a user, wherein a level of the microphone monitor signal, output by the pair of speakers, is operably controlled independently from the game/chat balance controller.

16. A method for operating a headset, the method comprising: 
  receiving, via a receiver, a game signal and a chat signal; 
  generating, via a microphone, a microphone monitor signal according to a voice of a user; 
  

  outputting sound, via a pair of speakers, according to one or more of the game signal, the chat signal and the microphone monitor signal; 
  adjusting an output level of the pair of speakers via a speaker volume controller; 
  adjusting a relative balance between a level of the chat signal and a level of the game signal via a game/chat balance controller; and 
  adjusting a level of the microphone monitor signal independently from the game/chat balance controller.

9.  A headset, the headset comprising: 
  a pair of speakers operable to output sound according to one or more of a game signal, a chat signal and a microphone monitor signal; 
  a speaker volume controller operable to adjust an output level of the pair of speakers; 
  a circuit operable to combine the chat signal and the game signal; and 
  

  a microphone operable to receive an audible signal from a user, wherein: the microphone monitor signal represents the audible signal from the user, and a level of the microphone monitor signal is operably controlled independently from the game signal and the chat signal.

24.  A method for operating a headset, the method comprising: 
  receiving, via a receiver, a game signal and a chat signal; 
  receiving, via a microphone, an audible signal from a user; 
  generating, via a microphone, a microphone monitor signal according to the audible signal from the user; 
  outputting sound, via a pair of speakers, according to one or more of the game signal, the chat signal and the microphone monitor signal; 
  adjusting an output level of the pair of speakers via a speaker volume controller; 
  combing the chat signal and the game signal; and 
 

  adjusting a level of the microphone monitor signal independently from the game signal and the chat signal.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 12/17/2022